Citation Nr: 1806680	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran was provided a hearing in August 2014 and a transcript of the hearing is of record.  This hearing was before a judge who is now unavailable to issue a decision on the appeal.  In November 2017 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond, and therefore, the Board will proceed.

In November 2013, January 2016, and January 2017, the Board remanded this claim for additional development.  


FINDING OF FACT

The probative evidence of record is at least in relative equipoise that the Veteran's residuals of cold injury are related to or are otherwise attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of cold injury have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that that he currently suffers from residuals of cold injury, which include tingling and numbness of the hands, toes, and legs, as a result of his in-service exposure to extreme cold temperatures while stationed in Germany.

As an initial matter, the Board notes that the Veteran's military personnel records confirm he was stationed in Germany during his active duty service.  Further, the Veteran has been diagnosed with mild polyneuropathy of the upper and lower extremities, as well as bilateral ulnar neuropathy of the upper extremity and onychomycosis of the great toe.  As such, the Board finds the current disability element and in-service event element are established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

In November 2007, the Veteran submitted a private medical opinion.  The physician, Dr. A.F., stated the Veteran had symptoms consistent with cold exposure.  The physician stated the Veteran reported symptoms since his service in Germany and that after evaluation, there was no evidence of arterial insufficiency.  He then opined that the Veteran's symptoms are more likely than not related to cold exposure. 

In June 2009, the Veteran was provided a VA examination.  The examiner diagnosed the Veteran with onychomycosis of the bilateral lower extremity, specifically the great toe, severe bilateral ulnar neuropathy, and mild degenerative joint disease (DJD) at the metacarpophalangeal joints of both thumbs.  The examiner noted that the peripheral nerves of the lower extremities were normal and there was no evidence of peripheral neuropathy.  The examiner opined that the Veteran's conditions were less likely as not caused by or a result of cold exposure related to service in Germany.  The examiner rationalized that there was no evidence of any upper or lower extremity peripheral neuropathy that can be associated with cold injury.  The examiner stated the Veteran's bilateral ulnar neuropathy has nothing to do with cold injury, but was secondary to compression of the ulnar nerve.  The examiner further rationalized that the Veteran's onychomycosis is more likely secondary to age due to the negative findings on examination and his nails not being affected.  The examiner also stated there was no evidence of any DJD of the bilateral feet related to cold injury and that the DJD was more consistent with age since the DJD was not diffuse.  The examiner then stated he did not agree with the opinion provided by the private physician in November 2007. 

The Veteran submitted another private medical opinion dated August 2009.  The physician, Dr. T.B., stated the Veteran was evaluated for neurological complaints of tingling and numbness in his hands and feet.  After a formal neurological evaluation and EMG studies, the physician diagnosed the Veteran with mild sensory polyneuropathy in the feet and severe bilateral ulnar neuropathies.  The physician then opined that after evaluation of the Veteran and review of the history provided by the patient, the physician believed the Veteran's symptoms are as likely as not related to cold injury.  The physician stated his rationale stemmed from the onset of the Veteran's symptoms, which were 30 years after service besides the results of the electrodiagnostic studies that showed findings that can't be explained by cold injury. 

The Board also notes that at the time of his initial claim, the Veteran provided private medical records from December 2003 through January 2008 which showed treatment for cold injury type symptoms.  He also submitted statements from his wife and daughter stating the Veteran has been extremely sensitive to cold weather through the years, often suffering irritation whenever the temperatures fell below 50. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is at least in relative equipoise that the Veteran's residuals of cold injury are related to his active service. 
 
The Board finds the November 2007 and August 2009 private medical opinions to be of significant probative value in determining the Veteran's residuals of cold injury are related to his active service.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the physicians showed they had knowledge of the Veteran's background and based their decision on their medical expertise and review of the Veteran's history.  Although the VA examiner opined that the Veteran's conditions were not related to cold injury or cold exposure and disagreed with the November 2007 private opinion, the Board notes that while the VA examiner mentioned that the Veteran's separation examination was silent of any cold injury exposure or complaints, his examination also showed he marked that he suffered from swollen or painful joints and it was noted by the examining physician as "mild painful joints."   

Additionally, at his August 2014 hearing, the Veteran testified that the only time he experienced cold temperatures was during his time in Germany while on active service.  The Veteran explained that while in Germany, he worked in the water platoon, which included working guard duty where he experienced extreme cold temperatures that would fall below 0 degrees.  He further stated that he did go to the dispensary regarding cold exposure related issues but was often told to go back to his bunk and "warm up."  He stated he often felt like his fingers and other exposed skin were so cold they could "fall off" and his hands even turned black on one occasion.  The Veteran also stated that after service, he experienced no cold-like injuries and worked as an EMT in Florida.  The Board notes that the evidence of record does confirm that before and after his active service, the Veteran has only lived in Florida, where exposure to extreme cold weather is unlikely. 

Thus, the Board finds that the Veteran's competent lay statements are consistent with the evidence of record.  Therefore, the Board concludes that the evidence is at least in equipoise for the claim, and the benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is warranted for residuals of cold injury.  Therefore, the appeal must be granted.


ORDER

Entitlement to service connection for residuals of cold injury is granted. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


